Citation Nr: 0534332	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers.

2.  Entitlement to service connection for sinus problems.

3.  Entitlement to service connection for arthritis of the 
legs.

4.  Entitlement to service connection for arthritis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973, with additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the RO which, inter 
alia, denied the claims on appeal.  In July 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  At the hearing, the veteran withdrew claims of 
service connection for sleep apnea, arthritis of the spine, a 
blood disorder, hypertension and hyperlipemia.  As such, the 
issues before the Board are limited to those noted on the 
title page. 


FINDINGS OF FACT

1.  A stomach disorder, to include ulcers, was not manifested 
in service; an ulcer was not manifested in the first post-
service year; and it is not shown that any current ulcer 
condition is related to service. 

2.  A sinus disorder was not manifested in service, and is 
not currently shown.   

3.  Arthritis of the legs was not manifested in service, and 
is not currently shown. 

4.  A right shoulder disorder was not manifested in service; 
arthritis of the right shoulder was not manifested in the 
first post-service year; and it is not shown that any current 
right shoulder disorder is related to service.  


CONCLUSIONS OF LAW

1.  Service connection for a stomach disorder, to include 
ulcers, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005). 

2.  Service connection for sinus problems is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2005).

3.  Service connection for arthritis of the legs is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.310 (2005).

4.  Service connection for arthritis of the right shoulder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is suffering the claimed 
disabilities as a result of service.  He maintains that he 
complained of stomach problems during service and sought 
treatment from a private physician shortly after discharge.  
The veteran testified that those records are not available.  
As for the claimed sinus problems, he believes those may be 
the result time spent out in the elements.  He testified that 
he felt the leg arthritis may be related to a back condition 
because he didn't have any reported injury or complaint in 
service.  With regard to the right shoulder, he testified 
that it may be the result of exposure to the elements or the 
result of a fall down a hill during service. 

There are no medical records pertaining to the veteran's 
service in the National Guard; however, the veteran testified 
that he was not treated for any of the claimed conditions 
while on National Guard duty.  It is his contention that the 
claimed conditions are related to his active duty service.  
As such, the Board's discussion is limited to that theory of 
entitlement. 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; the veteran's contentions, including 
those presented at the July 2005 hearing; a VA examination 
report dated in October 2003; VA treatment records from 1981-
1982 and from 1999 to July 2005; medical records and a 
decision from the Social Security Administration; medical 
records from McLeod Regional Medical Center dated from 1981-
1983.  While the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on this claim.  

The report of an October 1968 entrance examination was silent 
for any defects or diagnoses.  Service medical records from 
the veteran's period of active duty service are negative for 
any findings or complaints regarding the right shoulder or 
either leg.  The veteran was treated for a cold or upper 
respiratory infection or stomach complaints on several 
occasions.  The report of a February 1972 separation 
examination noted no defects or diagnoses and included normal 
clinical evaluations of all systems.  The examiner noted that 
the veteran denied all significant medical and surgical 
history since the last physical examination.  The Report of 
Medical History portion of that examination included the 
veteran's characterization of his present health as 
"perfect."   

Post-service medical records include a September 1981 VA 
physician's note regarding the veteran's history of seizures 
and his self-report that he had fractured his right shoulder 
during one seizure.  An October 1981 VA hospital summary 
includes the veteran's report that he dislocated his right 
shoulder during a seizure.  An April 1983 nursing assessment 
noted the veteran's report of the onset of seizures following 
a 1980 accident in which he recalled that he also injured his 
shoulder. 

The October 2003 VA examination undertaken as part of a 
pension claim noted the veteran's complaints and past work 
and medical history.  Diagnoses were limited to hypertension 
and degenerative lumbar spine disease which produces low back 
pain and "perhaps" radiculopathy.

Records considered by the SSA include diagnoses of chronic 
peptic ulcer disease, mild degenerative joint disease of the 
right shoulder and leg pain radiating from the back.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The necessary link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).  

Service connection for certain chronic diseases, including 
arthritis and ulcers, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Based on a review of the record, the Board concludes that 
neither a chronic stomach disorder, sinus condition or 
arthritis of the legs or right shoulder were factually shown 
in service.  The upper respiratory and stomach complaints 
were acute; no related diagnoses or defects were noted at 
separation.  There is no evidence of in-service complaints 
pertaining to the right shoulder or either leg.  There is 
also no evidence of continuity of symptomatology of any of 
the conditions since service.  As such, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  As for the 
statutory presumptions, the first showing of ulcer disease or 
arthritis of the right shoulder was not until many years 
after the veteran's separation from service.  Thus, service 
connection for those conditions is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the claimed sinus problems and arthritis of 
the legs, the Board notes that there is no medical evidence 
that the veteran currently suffers those conditions.  Absent 
medical evidence of a current disability, those claims must 
fail.  Hickson, 12 Vet. App. at 253.

While the veteran is competent to provide evidence of 
observable symptoms, he is not competent to render a 
probative opinion on a medical matter, such as a diagnosis or 
the cause of a condition.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998).  

There is no competent evidence that the veteran currently has 
a diagnosed sinus condition or arthritis of the legs and no 
competent evidence of a relationship between the ulcer 
condition and right shoulder arthritis diagnosed after 
service and the veteran's service.  Thus, service connection 
is denied.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply  
38 U.S.C.A. § 5107(b).  

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
June 2003 and a statement of the case in December 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained SSA and VA treatment records and afforded the 
veteran a VA examination in connection with his claim.  The 
veteran reported that he had received treatment for some of 
the claimed conditions after discharge, but the related 
medical records were unavailable.  VA has not had any failure 
to obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  



ORDER

Service connection for stomach disorder, to include ulcer, is 
denied. 

Service connection for sinus problems is denied.

Service connection for arthritis of the legs is denied.

Service connection for arthritis of the right shoulder is 
denied. 




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


